Citation Nr: 9915266	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  93-18 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

M. Hannan, Associate Counsel



INTRODUCTION

The appellant had active service from January 23, 1981 to 
February 12, 1981.  The appellant was denied entitlement to 
service connection for an acquired psychiatric disorder in an 
October 1986 Board of Veteran's Appeals (Board) decision.  In 
decisions of August 1990 and November 1991, the Board denied 
reopening of the claims.  These represent the last final 
decisions on any basis.

This matter next came before the Board from a March 1993 
rating decision of the North Little Rock, Arkansas, Regional 
Office (RO).  Thereafter, in a decision dated June 29, 1995, 
the Board declined to reopen this previously denied claim.  
The appellant appealed the Board's June 1995 decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court).

In October 1998, a Judge of the Court sua sponte vacated and 
remanded the case on the basis that the Board had employed 
the test set forth by the Court in Manio v. Derwinski, 1 Vet. 
App. 140 (1991) and Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), for use in new and material evidence cases.  Under 
that test, in order for newly submitted evidence to be 
considered material, there also had to be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both old and new, would change the 
outcome of the decision.  However, in the case of Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998), issued on September 
16, 1998, the United States Court of Appeals for the Federal 
Circuit overruled the Manio/Colvin test for purpose of 
reopening claims for the award of VA benefits.

An Order of the Court, dated in October 1998, vacated the 
Board's decision of June 1995 that denied the appellant's 
claim of entitlement to service connection for an acquired 
psychiatric disorder on the basis of failure to submit new 
and material evidence.  The case was remanded for proceedings 
consistent with the Court's Order.  [redacted].



REMAND

The appellant's representative, in the April 1999 Informal 
Hearing Presentation, argued that the appellant has not been 
afforded the procedural due process he should have been given 
pursuant to the Court's holding in Robinette v. Brown, 8 Vet. 
App. 69 (1995).  It was argued that the Board should not 
apply Hodge, in the first instance.  In view of the remand by 
the Court, the appellant and his representative will be 
offered the opportunity to submit additional medical records 
and medical opinions to support his claim.  

In light of the foregoing, a remand to the agency of original 
jurisdiction is directed for the purpose of readjudication of 
the appellant's claim pursuant to the holding in Hodge, 
supra.  See also Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991) (precedent decisions of the Court generally are given 
retroactive effect with regard to cases in which the 
administrative or judicial review process is not concluded). 
Accordingly, this case is REMANDED for the following action:

After review of all of the evidence of 
record, including any material submitted 
by the appellant and his representative 
pursuant to the Court's order, the RO 
should readjudicate the issue on appeal, 
whether new and material evidence has 
been submitted to reopen the appellant's 
claim of entitlement to service 
connection for an acquired psychiatric 
disorder.  The RO should adjudicate the 
issue mindful of the Court's holding in 
Hodge, as discussed above.

To the extent the benefits sought are not granted, the 
appellant and his representative should be provided with a 
supplemental statement of the case and provided an 
opportunity to respond.  If the issue on appeal remains 
denied, the case should be returned to the Board for further 
appellate review, as in order.  No action is required of the 
appellant until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


